Citation Nr: 1103926	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for major 
depressive disorder, currently rated as 30 percent disabling 
prior to April 13, 2010, and 70 percent disabling from April 13, 
2010.  

2.  Entitlement to a compensable evaluation for ovarian cysts.  

3.  Entitlement to an increased evaluation for fibroadenoma of 
the left breast, rated as noncompensably disabling prior to 
August 10, 2006 and 10 percent disabling from August 10, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1980 
and from July 1989 to April 1993.  

This appeal arises from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Veteran appeared and gave testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  

The Board of Veterans' Appeals (Board) remanded the claims in 
September 2009 for additional development.  The development 
ordered has been completed as to the claims for higher ratings 
for major depressive disorder and ovarian cysts.  

The issue of an increased rating for fibroadenoma of the left 
breast is being remanded and is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to July 24, 2006, the Veteran's depression produced 
symptoms which resulted in occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  From July 24, 2006 the Veteran's depression produced such 
symptoms as depressed mood, tearfulness, loss of pleasure, 
diminished participation in activities, social withdrawal, 
isolation, changes in appetite, sleep difficulties, feelings of 
hopelessness, difficulty concentrating, problems with memory and 
recurrent thoughts about death and dying and suicidal ideation, 
that resulted in deficiencies in most areas such as work, family 
relations and mood.  

3.  The Veteran's ovarian cysts require continuous treatment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for major depressive disorder prior to July 24, 2006 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2010).  

2.  The criteria for an initial rating of 70 percent for major 
depressive disorder from July 24, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2010).  

3.  The criteria for a 10 percent rating for ovarian cysts have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, 
Diagnostic Code 7615, 7628 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

In February 2004 the RO sent the Veteran regarding her claim for 
an increased rating for ovarian cysts.  The letter explained what 
was needed from the Veteran, what the evidence must show to 
support her claim and the status of her claim.  

The Veteran filed her claim for service connection for major 
depression in July 2004.  A July 2004 letter to the Veteran set 
out what the evidence must show, what was needed from the Veteran 
and how VA could help in obtaining evidence for her claim.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim.  
The RO sent the Veteran a letter in March 2006 which notified her 
of the type of evidence necessary to establish a disability 
rating or effective date for any increase.  

The Veteran's service treatment records, VA records and private 
records have been obtained and are in the claims folder.  She was 
afforded VA examinations and medical opinions were obtained.  As 
was noted above she appeared and gave testimony at a hearing and 
has had an opportunity to submit evidence and argument.  

No further notice to the Veteran or assistance with her claims 
decided herein is necessary.  


DISABILITY RATINGS

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  

A.	Major Depressive Disorder

The Schedule for Rating Disabilities provides the following 
criteria for rating major depressive disorder 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2010).  

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships 	70 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships 	50 

Occupational and social impairment with occasional decrease in 
work
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) 	30 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A December 2004 rating decision granted service connection for a 
major depressive disorder and assigned a 30 percent rating, 
effective July 9, 2004.  The Veteran disagreed with the 
disability rating assigned.  In an August 2010 rating decision 
the Veteran was granted a 70 percent rating, effective April 13, 
2010.  

August 2003 VA records reveal the Veteran sought treatment for 
depression.  Information obtained included the following.  She 
was employed at the VARO.  She was a single mother.  Over the 
past several months she had become increasingly depressed.  She 
loved her job but it was stressful.  When she was under a lot of 
pressure she thought about buying a gun and shooting herself.  
She did not have any homicidal ideation.  She was casually 
dressed.  She was alert and oriented times three.  Her motor 
activity was normal.  Her affect was tense and her mood 
dysphoric.  She was tearful at times during the interview.  Her 
speech was fluent, normal in rate and volume.  Her thoughts were 
normal in rate, process and content.  There was no active 
suicidal or homicidal ideation.  Eye contact was good.  Insight 
and judgment were intact.  A depressive disorder was diagnosed.  
A Global Assessment of Functioning (GAF) Score of 55 was 
assigned.  Medication for depression was prescribed.  

She was again seen at VA in January 2004 for medication 
management.  Information obtained at that time included the 
following.  She had recently moved so that her daughter, a 
gymnast, could be close to her training facility.  She had three 
children, one in college and two who lived with her.  She had 
been employed at the VARO for four and one half years.  She liked 
to ride horses, and still had two horses in Pearland.  She was 
seen by a psychiatrist who noted she had been increasingly 
depressed over the last year.  Her sleep was poor, and her 
appetite had decreased and she had lost weight.  Her 
concentration was poor and she had feelings of worthlessness.  
She was more irritable and little things would set her off.  She 
said she was always crying.  She had gotten to the point of 
having thoughts of killing herself.  She had been given 
medication but the dosage made her aggressive so she had 
decreased it.  On that dosage she did not feel depressed but also 
did not get excited about her children's accomplishments as much 
as she used to do.  He sleep is good, but she was taking Tylenol 
PM to get eight hours of sleep.  Her energy was not good.  She 
had not been very active.  She did not feel motivated to 
participate in family outings.  She was not having any suicidal 
ideation.  She described her baseline as being lots of fun, she 
liked to laugh and she had a positive outlook when she was 
active.  She tended to be scatterbrained and had organizational 
difficulties, when she was feeling depressed.  A GAF of 60 was 
assigned.  

In May 2004 her physician's impression was she had a depressive 
disorder with resolution of depressive symptoms.  

A VA Compensation and Pension Examination was conducted in 
October 2004.  Information obtained at that time showed the 
following.  She reported having ups and downs since 1992.  The 
episodes lasted from a week to a month.  She would stay in bed 
and wished she could sleep all the time or never wake up.  Her 
mood was dull.  She did not talk much which she had been told at 
work.  She felt as if she was just surviving.  She no longer has 
fun, laughs, goes to movies, comedy clubs or is socially engaged 
with those with whom she works.  She wanted to stay away from 
people because she did not have anything to talk about other than 
her distress.  She slept for four hours but seldom napped.  Her 
appetite was inconsistent.  She had no energy and just tried to 
get through the day.  She reported problems concentrating and 
staying focused.  She had not felt suicidal since starting her 
medications in January 2004.  She related that in May 2004 she 
had a slight tremor due to the Sertraline.  She was enjoying her 
family and interaction with her children.  She was productive at 
work.  She was feeling more positive about herself.  She had 
recently been promoted at work.  She avoided contact with her co-
workers but denied having problems with doing her job.  She had 
not lost any time from her job due to her symptoms in the past 
year.  She denied having symptoms of anxiety, she gave her 
worries to God.  She denied having any hallucinations, delusions 
or ideas of reference.  She was well groomed.  Her speech was 
fluent with an appropriate rate and rhythm.  Her mood was 
euthymic.  Her affect was appropriate and stable.  Her thoughts 
were coherent and logical.  She was oriented.  Attention and 
concentration were within normal limits.  She was able to 
register three words immediately and recall one after a brief 
delay.  Her insight and judgment were intact.  She had great 
difficulty remembering dates and other pieces of information.  
That was consistent with her daily life.  A moderate recurrent 
major depressive disorder was diagnosed.  A GAF of 55 was 
assigned.  She reported changes in personality and social 
functioning which negatively impacted her quality of life and 
interaction with others.  The GAF assigned was given based on her 
report of moderate symptoms  and social difficulties.  

In December 2004 she was seen at VA for follow up and medication 
review.  Then she reported that the lower dose of her medications 
had led to her being significantly more depressed.  She denied 
any suicidal ideation.  She did not feel she was enjoying things 
as she should.  She did not get out of the house much.  She 
preferred to keep to herself.  Her crying episodes were occurring 
less frequently and were less intense.  She slept when she was 
physically exhausted.  If she had six hours of sleep, she felt 
that was a good amount.  Tylenol PM helped her when she needed 
it.  She was well groomed, alert, and oriented times three.  
There was no psychomotor slowing.  Her speech was spontaneous, 
and was normal in rate and volume.  Her affect was reactive and 
her mood dysthymic.  There was no suicidal ideation.  Her insight 
and judgment were good.  A depressive disorder with recurrence of 
symptoms or partial response was the diagnostic impression 
recorded.  

In February 2005, VA records noted the Veteran denied any 
suicidal ideation.  Her mood had improved significantly.  She was 
getting out of the house with her children.  She was well 
groomed, alert, oriented times three with no psychomotor slowing.  
Her speech was spontaneous with good rate and volume.  Her affect 
was reactive and her mood euthymic.  The VA physician's 
impression was that her depressive disorder appeared stable.  

In July 2006, a VA fee basis psychiatric evaluation revealed the 
Veteran was having trouble sleeping.  Her energy level was low.  
She was always tired and wanted to lay down often.  Her memory 
was poor and her concentration level was low.  She admitted she 
felt helpless, useless and worthless, often.  She often thought 
about suicide.  She was a full time VA employee.  She did not 
enjoy her job but it kept her going.  She was oriented.  Her 
hygiene was appropriate.  Her affect and mood were abnormal with 
depressed mood which occurred nearly continuously and affected 
her ability to function independently.  She had symptoms of 
severe depression, but continued to work.  She had mild 
impairment of memory.  A GAF of 60 was assigned.  The physician 
in his remarks, stated she was able to work reliably and hard.  
She had difficulty establishing and maintaining effective work 
and social relationships, but she claimed that work was what kept 
her going  She appeared to pose no threat to herself or others.  

Private medical records in July 2008, show moderate recurrent 
major depressive disorder and an anxiety disorder were the 
diagnoses.  She was having side effects from her psychiatric 
medications, such as headaches.  In September 2008 she reported 
having a couple of days when she was almost hypomanic.  In 
October, she was depressed but did not have any suicidal 
thoughts.  She was very forgetful.  January 2009 records 
indicated she was still depressed.  Mental status evaluation 
found she was appropriate, her mood was depressed and her affect 
appropriate.  There was no suicidal ideation.  The Veteran 
reported in March 2009 that her mood "was half decent"  She was 
somewhat depressed.  May 2009 notes revealed the Veteran was 
still feeling depressed, hopeless, had crying spells and 
occasional passive thoughts of suicidal which she said she would 
never act upon.  The assessment was major depressive disorder, 
anxiety disorder, attention deficit hyperactivity disorder (ADHD) 
and admitted self cutting.  

At her hearing in May 2009, the Veteran reported that she goes 
home after work and forces herself to cook dinner.  In the last 
year she had missed 52 days of work.  She was not on any kind of 
probation or performance review plan.  (T-5).  She did not 
participate in any activities outside of the home.  Once or twice 
a week she had thoughts of suicide.  T-6).  

The Board ordered a VA psychiatric evaluation.  It was conducted 
on April 13, 2010.  The Veteran was working at the RO as a 
Veteran's Representative.  She had been employed there for nine 
years.  She had difficulty getting along with her co-workers and 
supervisors.  She was under a lot of pressure to perform.  She 
spend her days working and when she was not working she was in 
bed.  Her symptoms included depressed mood, tearfulness, loss of 
pleasure, diminished participation in activities, social 
withdrawal, isolation, changes in appetite, sleep difficulties, 
feelings of hopelessness, difficulty concentrating, problems with 
memory and recurrent thoughts about death and dying.  A GAF score 
of 50 was assigned for severe psychiatric symptoms including 
passive suicidal ideation.  Occupational impairment due to 
difficulty getting along with others, maintaining attention and 
concentration and decreased work efficiency due to depressed 
mood, panic, chronic sleep impairment caused intermittent periods 
of inability to perform occupational tasks.  

Prior to July 24, 2006

The Veteran's major depressive disorder has been rated in stages.  
After reviewing the evidence the Board has concluded that prior 
to July 24, 2006 the evidence indicates her symptoms are 
productive of no more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  After antidepressant medications were prescribed the 
Veteran's symptoms of depression subsided.  In January 2004 she 
reported she did not feel depressed.  She was sleeping eight 
hours.  She was no longer having suicidal ideation.  Her 
physician in May 2004 noted her depressive symptoms had resolved.  
In October 2004 she had recently been promoted at work.  She had 
not lost any time from her job due to symptoms, her mood was 
euthymic, and she had only moderate symptoms.  December VA 
records indicated she had more depression but no suicidal 
ideation.  Her crying episodes were occurring less frequently, 
and February 2005 records noted she was getting out of the house 
with her children.  Her affect was reactive and her mood 
euthymic.  

For the period prior to July 24, 2006, there is no evidence of 
flattened affect, stereotypical speech, panic attacks, difficulty 
in understanding complex commands, impaired thinking or 
disturbances of motivation or mood.  While she did have some 
evidence of mild memory impairment it did not result in reduced 
reliability or productivity.  In fact during this period she was 
promoted at work.  

The preponderance of the evidence is against the claim for a 
higher initial rating than 30 percent for the period prior to 
July 24, 2006.  

From July 24, 2006

From the date of the VA evaluation on July 24, 2006 there is 
evidence of severe symptoms of depression.  The Veteran admitted 
to being always tired.  She often thought about suicide, and her 
affect was abnormal.  The VA fee basis physician specifically 
noted she had depression which affected her ability to function 
independently, which is one of the symptoms listed in the 
criteria for a 70 percent rating for depression.  Her mood caused 
deficiencies in her ability to function with her family and at 
work.  The evidence demonstrates impairment consistent with a 70 
percent rating as reflected on the July 24, 2006 evaluation.  

The Board considered whether her symptoms meet the criteria for a 
100 percent rating.  There is no evidence of gross impairment of 
thought processes.  She denies any delusions or hallucinations, 
she has not reported any grossly inappropriate behavior, and she 
maintains employment.  Indeed, the Veteran has reported that work 
helps keep her going.  Rather than being totally occupational 
disabled, her work and her children have become her motivation.  
The Board is aware that it is not necessary to exhibit the 
symptoms listed in the rating schedule, that it is the level of 
occupational impairment that is critical.  Nevertheless, in this 
instance total occupational and social impairment is not shown, 
and a higher rating than 70 percent is not warranted.  

B.	Ovarian Cysts

The Schedule for Rating Disabilities provides that benign 
neoplasms of the gynecological system are rated according to 
impairment of function of the urinary, gynecological systems or 
skin.  38 C.F.R. § 4.118, Diagnostic Code 7628 (2010).  The 
evidence does not indicate the Veteran has any urinary symptoms 
or that her cysts have been removed resulting in any scarring of 
the skin.  She reports only having swelling and pain in her lower 
abdomen.  

Diseases, injuries and adhesions of the ovaries are rated as 
follows:
Symptoms not controlled by continuous treatment are rated as 30 
percent disabling.  
Symptoms that require continuous treatment are rated as 10 
percent disabling.  
Symptoms that do not require continuous treatment are rated as 0 
percent disabling.  
38 C.F.R. § 4.116, Diagnostic Code 7615 (2010).  

A May 1996 rating decision granted service connection for ovarian 
cysts.  A noncompensable rating was assigned.  The Veteran is 
seeking an increased rating.  

While in service the Veteran had a pelvic ultrasound in February 
1991 which revealed physiological appearing cysts in the ovaries.  
June 1992 pelvic ultrasound found a one point five centimeter 
cyst associated with the right ovary.  

VA gynecological examination in December 1995 included an 
impression of probable tubo-ovarian adhesions causing her monthly 
pain.  She was offered a cyclic hormone medication with birth 
control pills to suppress the ovary and perhaps relieve her 
adnexal pain, (which she declined because of side effects), and 
she was referred for an ultrasound.  

A January 1996 pelvic ultrasound found multiple small cysts in 
both ovaries.  

August 2003 VA records indicated the Veteran had a history of a 
cyst in her ovary for ten years.  She was seeing an outside 
physician.  

In November 2004 a VA gynecological examination was conducted.  
The examiner noted that every female may have ovarian cysts from 
time to time.  

Another VA gynecological examination was conducted in August 
2006.  The Veteran reported having pain with sex and pain in the 
abdominal area at all times.  Pelvic examination revealed a small 
cyst present in the left ovary with tenderness.  Residual ovary 
syndrome was diagnosed with subjective pain and objective 
tenderness.  

At her hearing in May 2009, the Veteran reported having abdominal 
pain related to her ovarian cysts, and that she had been offered 
injections or surgery.   

Although apparently not taking continuous medication for her 
condition because of its unwanted side effects, this apparently 
was the recommendation for its treatment as far back as the mid 
1990's when she was offered a cyclic hormone medication with 
birth control pills.  In view of that, it may be reasonably 
concluded continuous treatment is required for the symptoms, 
which in turn warrants a 10 percent evaluation.   

There is no evidence which indicates that medication would not 
relieve her symptoms, and even over the counter medications have 
been helpful in reducing symptoms, as reported in the most recent 
VA examination report.  Thus, the record is not considered to 
have demonstrated the criteria for a rating in excess of 10 
percent has been met.  




ORDER

Prior to July 24, 2006, an initial rating in excess of 30 percent 
for major depressive disorder is denied.  

From July 24, 2006, a 70 percent initial rating for major 
depressive disorder is granted, subject to regulations governing 
the award of monetary benefits.  

A 10 percent rating for ovarian cysts is granted, subject to 
regulations governing the award of monetary benefits.  


REMAND

Regarding the issue concerning the fibroadenoma of the left 
breast, the Board remanded this issue in September 2009 for a VA 
examination.  The one conducted does not appear to have addressed 
this issue.  Another one should be scheduled.  Stegall v. West, 
11  Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination of her service connected fibroadenoma 
of the left breast.  The claims folder should be 
made available to the examiner for review before 
the examination.  The examiner should indicate 
whether the Veteran currently has any fibroadenoma 
of the left breast and, if so, whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the current fibroadenoma 
is a recurrence of the one excised in service.  In 
addition, the examiner should identify all 
residuals (e.g., scar and/or muscle loss) caused 
by the excision in service, and also state what 
symptoms are related to each identified residual.  
The examiner should also evaluate whether the 
Veteran's service-connected disability causes a 
limitation of functioning of the left arm and, if 
so, the extent should be expressed in terms of 
limitation of range of motion.  

2.  If the benefit sought on appeal remains 
denied, the veteran and her representative should 
be provided with an appropriate supplemental 
statement of the case and be given opportunity to 
respond.  The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


